NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 18-3065
                                     ______________

                                PATRICIA A. DODSON,
                                       Appellant

                                             v.

       COATESVILLE HOSPITAL CORPORATION d/b/a Brandywine Hospital
                           ______________

                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                (D.C. No. 2-16-cv-05857)
                        District Judge: Hon. Michael M. Baylson
                                    ______________

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                     May 21, 2019
                                   ______________

              Before: McKEE, SHWARTZ, and FUENTES, Circuit Judges.

                                   (Filed: June 3, 2019)
                                     ______________

                                        OPINION*
                                     ______________

SHWARTZ, Circuit Judge.




       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
          Plaintiff Patricia Dodson filed suit against her former employer, Coatesville

Hospital Corporation (“the Hospital”), alleging age discrimination in violation of the Age

Discrimination in Employment Act (“ADEA”) and Pennsylvania Human Relations Act

(“PHRA”) and associational disability discrimination, in violation of the Americans with

Disabilities Act (“ADA”) and PHRA.1 The District Court granted the Hospital’s motion

to dismiss the age discrimination claims, Dodson v. Coatesville Hosp. Corp., No. CV 16-

5857, 2017 WL 2798560, at *1 (E.D. Pa. June 28, 2017) (“Dodson I”), and thereafter

granted its motion for summary judgment on the associational disability discrimination

claims. Dodson v. Coatesville Hosp. Corp., No. CV 16-5857, 2018 WL 4007083, at *1

(E.D. Pa. Aug. 21, 2018) (“Dodson II”). For the following reasons, we will affirm both

orders.

                                               I2

          We first address Dodson’s appeal of the order dismissing her age discrimination

claims. We begin by setting forth the relevant factual allegations.




          1
         Dodson also brought ADA and PHRA retaliation claims but withdrew them.
          2
         The District Court had jurisdiction under 28 U.S.C. §§ 1331, 1343, and 1367.
We have jurisdiction under 28 U.S.C. § 1291. We review de novo the Court’s order
dismissing Dodson’s age discrimination claim for failure to state a claim under Federal
Rule of Civil Procedure 12(b)(6). Fowler v. UPMC Shadyside, 578 F.3d 203, 206 (3d
Cir. 2009). To survive a Rule 12(b)(6) motion, “a complaint must contain sufficient
factual matter, accepted as true, to state a claim to relief that is plausible on its face.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted). We
disregard “a pleading’s legal conclusions” but “assume all remaining factual allegations
to be true” and construe them in the light most favorable to the plaintiff. Connelly v.
Lane Constr. Corp., 809 F.3d 780, 790 (3d Cir. 2016).

                                                2
                                             A

       In May 2010, the Hospital hired Dodson as Director of Physician Practices.

Dodson reported to Chief Executive Officer (“CEO”) Bryan Burklow. In January 2011,

Dodson’s husband underwent surgery for colon cancer and began an extensive course of

treatment. Another member of Dodson’s immediate family received emergency medical

treatment for a mental health condition in September 2011.

       At a management meeting in October 2011, Burklow stated that employee health

insurance costs influence the Hospital’s profitability and observed that some of the

leadership had “serious illnesses” in their families, speculating this was “because of our

age.” App. 35 ¶ 19. The Hospital terminated Dodson in November 2011. She was 51

years old.

       Dodson filed claims of age discrimination against the Hospital alleging that since

Burklow became CEO, the Hospital has “engaged in a pattern of behavior leading to the

terminations or resignations of older and middle aged employees.” App. 35 ¶ 20. In

support of this allegation, Dodson listed twelve “older and middle aged employees” who

either resigned or were terminated by the Hospital within a year of Dodson’s termination.

                                             B

       To succeed on her age discrimination claim, Dodson must establish that her age

was a “but-for” cause of her termination. Gross v. FBL Fin. Servs., Inc., 557 U.S. 167,

177-78 (2009). Since Dodson relies on circumstantial evidence, we use the McDonnell

Douglas burden-shifting framework, the first step of which involves evaluating the

plaintiff’s prima facie case. Fasold v. Justice, 409 F.3d 178, 184 (3d Cir. 2005). If the


                                             3
plaintiff establishes a prima facie case, the employer must demonstrate that it had a

legitimate, nondiscriminatory reason for its action, which the plaintiff must then show

was “mere pretext” for unlawful discrimination. See McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802-05 (1973). A prima facie case of age discrimination under both the

ADEA and the PHRA, see Fasold, 409 F.3d at 184, requires the plaintiff to allege that:

(1) the plaintiff is at least forty years old; (2) the plaintiff suffered an adverse

employment decision; (3) the plaintiff was qualified for the position in question; and

(4) the adverse action occurred under circumstances that create an inference that

plaintiff’s age was a motivating factor,3 see O’Connor v. Consol. Coin Caterers Corp.,

517 U.S. 308, 310 (1996).

       The Hospital contends that Dodson failed to plead facts establishing the fourth

element. We agree. First, Burklow’s single stray remark that the managers are more

likely to confront issues of illness and death “because of our age” does not suggest




       3
         We have sometimes phrased the fourth element as requiring the plaintiff to show
that she “was ultimately replaced by another employee who was sufficiently younger so
as to support an inference of a discriminatory motive.” Willis v. UPMC Children’s Hosp.
of Pittsburgh, 808 F.3d 638, 644 (3d Cir. 2015). The Willis formulation can be traced
back to a case in which we held that “an ADEA plaintiff may establish the fourth element
of the McDonnell Douglas test for a prima facie case by showing that s/he was replaced
by a person sufficiently younger to permit an inference of age discrimination.” Maxfield
v. Sinclair Int’l, 766 F.2d 788, 793 (3d Cir. 1985). This is just one way to establish the
fourth element. A plaintiff may also establish the fourth element with proof that, during a
reduction in force, younger employees were retained when plaintiff was fired, Showalter
v. Univ. of Pittsburgh Med. Ctr., 190 F.3d 231, 234-36 (3d Cir. 1999), or with other facts
sufficient “to create an inference that an employment decision was based on” age,
O’Connor, 517 U.S. at 312.

                                                4
discriminatory animus, and it was not directed at Dodson.4 Second, Dodson failed to

allege any other facts that might give rise to an inference that she was terminated because

of her age, such as the age of the employee who replaced her or whether similarly

situated employees were not terminated because they were significantly younger.5 The

Court therefore correctly dismissed Dodson’s age discrimination claims.

                                            II6

       We now turn to Dodson’s appeal of the order granting summary judgment for the

Hospital on her associational disability discrimination claims. We begin by setting forth

the relevant facts.




       4
          While factors other than age can serve as a “proxy” for age discrimination,
Tramp v. Associated Underwriters, Inc., 768 F.3d 793, 801 (8th Cir. 2014) (reversing
grant of summary judgment on age discrimination claims where company was aware of
high health insurance costs for older employees, had recommended that they switch to
Medicare instead of the company’s health plan, and had referenced that losing the oldest
and sickest employees had lowered insurance costs), Dodson’s allegations fail to raise an
inference that she was terminated due to her age.
        5
          Standing alone, Dodson’s allegation that twelve other “older workers” resigned
or were terminated within a year of her termination does not give rise to an inference that
either their or her separations were the result of age discrimination. Among other things,
these individuals were not similarly situated to Dodson as they held different positions,
and there is no allegation Burklow played a role in their departures.
        6
          Our review of the District Court’s order granting summary judgment is plenary,
Mylan Inc. v. SmithKline Beecham Corp., 723 F.3d 413, 418 (3d Cir. 2013), and we
view the facts and make all reasonable inferences in favor of Dodson, the non-movant,
Hugh v. Butler Cty. Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005). Summary
judgment is appropriate where “there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving
party is entitled to judgment as a matter of law when the non-moving party fails to make
“a sufficient showing on an essential element of her case with respect to which she has
the burden of proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

                                             5
                                             A

       As the Director of Physician Practices, Dodson managed the operations of existing

physician practices and recruited new ones. She knew when she accepted the position

that there had been turnover in the role and that there were operational issues at several of

the practices. To address these issues, Dodson placed managers in various practices to

manage day-to-day operations. Her responsibilities expanded as the Hospital acquired

additional practices.

       Dodson testified that her relationship with Burklow was initially “very

professional,” but that after her husband was hospitalized and diagnosed with cancer in

July 2010, her relationship with Burklow “disintegrated.” App. 118. Burklow “became

increasingly interested in [her] husband’s diagnosis and treatment plan.” App. 76.

Dodson insists that Burklow “did not have a genuine concern” and instead was focused

on her job and how much time she would need to take off. App. 106-07. Although

Dodson admitted that Burklow never said anything disparaging to Dodson about her

husband’s illness or expressed concern about the cost of his treatment to the Hospital, she

claims that Burklow repeatedly referenced his own experience dealing with his

daughter’s brain cancer and subsequent mental health problems, and emphasized how

expensive and disruptive such illnesses could be. Burklow said his questions and

references to his own experience were demonstrations of empathy.

       In December 2010 or January 2011, Burklow and Dodson attended a meeting with

a physician in a practice group during which Burklow suggested that Dodson was

distracted by her husband’s illness. Dodson further testified that beginning in February


                                             6
or March 2011, Burklow “started to criticize, without any [basis],” Dodson’s work. App.

76.

       Throughout 2010 and 2011, the Hospital had financial troubles. Dodson testified

that the Hospital had been looking to eliminate positions since she started. In March

2011, the Hospital’s parent company directed Burklow to eliminate thirty-five positions.

During a management meeting in late October 2011, Dodson’s department was

specifically identified as a drain on the Hospital’s finances. During the same meeting,

Burklow remarked that many of the managers or members of their families had suffered

illness, likely because of their ages. Burklow testified that three or four of the managers

in the meeting had been ill or had ill relatives and that he made the statement to show

empathy for their circumstances.

       Days before she was fired, Burklow advised Dodson that the Hospital was

conducting a reduction in force and asked her to provide him with a list of positions in

her department that could be cut. Dodson believed that, with her suggestions, Burklow

would meet his targets. However, Burklow later informed her that he “didn’t make his

numbers” and the Hospital was eliminating her position. App. 99. Burklow was the sole

decision-maker. Burklow testified that Dodson’s termination was about “hit[ting] a

number,” not her performance. App. 146. During the November 2011 reduction in force,

the Hospital eliminated eight positions including Dodson’s.

       Dodson asserts that her termination was discriminatory. She claims that even

though she took off limited time from work, Burklow repeatedly asked whether she

would need to miss work to care for her husband, and made critical comments to Dodson


                                             7
about another employee’s use of family and medical leave. She also claims that although

she never discussed her family’s health insurance with Burklow, he must have known

about the costs.7 Specifically, Dodson explained that when a “[Hospital-]insured

employee or a dependent utilizes hospital services it actually costs the hospital money.

My husband was a pretty high user of those services and had multiple procedures done,

had an extended ICU stay and I’m sure that it cost the hospital a considerable amount of

money.” App. 123. However, both Burklow and the human resources manager testified

that the Hospital did not track by employee the cost of providing health insurance.

       After Dodson was fired, Burklow established a management committee to take

over Dodson’s role running the practices. An employee whom Dodson had supervised

declared that she was not aware of the formation of such a committee but that after

Dodson was fired, she took over most of Dodson’s responsibilities. More than three

years after Dodson’s termination, the Hospital hired a replacement for her position.

                                             B

       Dodson asserts that her termination violates the ADA and PHRA. She specifically

invokes the ADA and PHRA association provisions, which prohibit denying equal jobs to

qualified individuals because of their association with someone with a disability. 42

U.S.C. § 12112(b)(4); 43 Pa. Stat. § 955(l). Because Dodson has offered no direct

evidence of associational disability discrimination, this claim is also assessed under the


       7
         As further evidence of Burklow’s knowledge of her family’s confidential
medical information, she claims that in September 2011, the day after Dodson brought
her son to the emergency room to address suicidal ideation, Burklow, whom she had not
told about the incident, asked her how her son was doing.

                                             8
McDonnell Douglas framework, which requires her to establish a prima facie case of

discrimination and show that the Hospital’s legitimate nondiscriminatory reason for

terminating her was pretextual.

       Even assuming that Dodson established a prima facie case of associational

disability discrimination,8 she failed to adduce proof that the Hospital’s stated reason for

her firing was pretextual. At the pretext stage, “the plaintiff must convince the factfinder

that not only was the employer’s proffered reason false, but the real reason was

impermissible discrimination.” Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d
638, 645 (3d Cir. 2015). The Hospital has presented a legitimate nondiscriminatory

reason for Dodson’s termination: the need to reduce costs. Burklow explained that the

Hospital was no longer recruiting additional practices and he believed that the existing


       8
         Multiple courts of appeals have adopted the following standard for a prima facie
case of associational disability discrimination:

       (1) the plaintiff was “qualified” for the job at the time of the adverse
       employment action; (2) the plaintiff was subjected to adverse employment
       action; (3) the plaintiff was known by his employer at the time to have a
       relative or associate with a disability; [and] (4) the adverse employment
       action occurred under circumstances raising a reasonable inference that the
       disability of the relative or associate was a determining factor in the
       employer’s decision.

Den Hartog v. Wasatch Acad., 129 F.3d 1076, 1085 (10th Cir. 1997); accord Stansberry
v. Air Wis. Airlines Corp., 651 F.3d 482, 487 (6th Cir. 2011); Hilburn v. Murata Elecs.
N. Am., Inc., 181 F.3d 1220, 1231 (11th Cir. 1999). Our Court has observed that the
fourth element can be met, for example, where an adverse employment action was
“motivated by unfounded stereotypes or assumptions about the need to care for a disabled
person”; the “disabled relative’s perceived health care costs to the company”; “fear of an
employee contracting or spreading a relative’s disease”’; or because the employee was
perceived to be distracted by the relative’s disability. Erdman v. Nationwide Ins. Co.,
582 F.3d 500, 511 & n.7 (3d Cir. 2009).

                                              9
individual practice managers could manage the practices without a director. Dodson

questions the Hospital’s evidence supporting its justification and claims that Burklow’s

statements regarding her husband’s illness demonstrate that Burklow held an unfounded

assumption that Dodson was distracted by her husband’s illness and that treatment for his

illness was a significant expense for the Hospital. These arguments are unavailing.

       First, with respect to Dodson’s challenge to the sufficiency of the evidence

concerning its reason for termination, Dodson fails to appreciate that the Hospital’s

burden is “relatively light,” and is satisfied

       by introducing evidence which, taken as true, would permit the conclusion that
       there was a nondiscriminatory reason for the unfavorable employment decision.
       The employer need not prove that the tendered reason actually motivated its
       behavior, as throughout this burden-shifting paradigm the ultimate burden of
       proving intentional discrimination always rests with the plaintiff.

Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir. 1994) (emphasis omitted) (internal citation

omitted). Dodson claims that the Hospital did not produce any documents showing that

its work force reduction was legitimate and necessary, and instead relied only on

Burklow’s memory of how the reduction-in-force decisions were made. She suggests

that his testimony should be rejected because his recollection that he was ordered to

reduce a gross payroll amount is inconsistent with evidence that he was directed to reduce

a specific number of positions. Even if that were accurate,9 “proof that the employer’s

proffered reason is unpersuasive, or even obviously contrived, does not necessarily



       9
         Notably, Dodson admitted that the Hospital had financial difficulties and sought
to cut costs through staff reductions, and thus she corroborates Burklow’s account that
staff reductions were the means to reduce costs.

                                                 10
establish that the plaintiff’s proffered reason . . . is correct. . . . [I]t is not enough . . . to

dis[]believe the employer; the factfinder must believe the plaintiff’s explanation of

intentional discrimination.” Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133,

146-47 (2000) (alteration in original) (emphasis, internal quotation marks, and citations

omitted).

       Second, while “a decision motivated by unfounded stereotypes or assumptions

about the need to care for a disabled person may be fairly construed as [discrimination]

‘because of the . . . disability’ itself,” Erdman v. Nationwide Ins. Co., 582 F.3d 500, 511

(3d Cir. 2009) (quoting 42 U.S.C. § 12112(b)(4)), Dodson has not demonstrated that

Burklow harbored “unfounded stereotypes and assumptions” about the impact of her

husband’s illness on her job performance or the Hospital’s expenses. Indeed, Burklow

testified that her termination was based on the need to reduce employees, not on her job

performance. App. 146. Additionally, Dodson’s counsel conceded at oral argument

before the District Court that there is no evidence in the record that Burklow, the

undisputed decision-maker, knew whether Dodson and her family received their health

insurance from the Hospital, whether her husband received care at the Hospital, or the

precise cost of his care. Dodson’s conclusory, self-serving assertions regarding her

impressions of Burklow’s thoughts are “insufficient to withstand a motion for summary

judgment” on her associational discrimination claims. Kirleis v. Dickie, McCamey &

Chilcote, P.C., 560 F.3d 156, 161 (3d Cir. 2009).

       Accordingly, the District Court did not err in granting summary judgment for the

Hospital on Dodson’s associational disability claims.


                                                  11
                                     III

For the foregoing reasons, we will affirm.




                                    12